Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the light-shielding layer and the stacked structure are both located on the surface of the stacked structure” and it is noted that the stacked structure cannot be located on it’s own surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 6483098 B1) hereafter referred to as Kato .
In regard to claim 1 Kato teaches a chip package [see Fig. 1 see column 3 line 24], comprising: 
a chip [see Fig. 1 see column 3 line 24 photodetector], wherein a first surface [top] of the chip has a photodiode [see line 38 pin diode 106, 107, 110] , and 
a second surface [bottom] of the chip opposite to the first surface has a trench [V groove 113], and the trench is aligned [see Fig. 1] to the photodiode; and 
a conductive structure [n electrode 112] located on the first surface of the chip.
In regard to claim 3 Kato teaches wherein a part of the chip [see 105 in Fig. 1] is located between the photodiode and a bottom surface of the trench.
In regard to claim 4 Kato teaches wherein a width of the trench is gradually decreased [see V groove 113 in Fig. 1] from the second surface to a bottom surface of the trench.
In regard to claim 6 Kato teaches wherein a distance between a bottom surface of the trench and the first surface of the chip is greater [because of additional thickness of 105 in Fig. 1]  than a thickness of the photodiode.
In regard to claim 12 Kato teaches further comprising: a protective layer [silicon nitride 101] covering the trench and the second surface of the chip.

Claim(s) 1, 2, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105742383 A) hereafter referred to as Wang 
In regard to claim 1 Wang teaches a chip package [see Fig. 1 ], comprising: 
a chip [“FIG. 1, FIG. 2 shows silicon substrate p-n junction quantum well device and optical waveguide monolithic integrated structure”] , wherein a first surface [top] of the chip has a photodiode [ “p-GaN layer 5” “InGaN/GaN quantum well layer 4” “n-GaN layer 3”], and 

the trench is aligned [see Fig. 1] to the photodiode; and 
a conductive structure [“n-electrode 6”] located on the first surface of the chip.
In regard to claim 2 Wang teaches wherein a normal projection of the conductive structure on the first surface is spaced apart [see “n-electrode 6” are on extended n-GaN layer 3 on either side] from the photodiode.
In regard to claim 3 Wang teaches wherein a part of the chip is located between [see bottom part of n-GaN layer 3] the photodiode and a bottom surface of the trench.
In regard to claim 5 Wang teaches wherein a width of a bottom surface of the trench is greater than [see Fig. 1 the plurality of diode segments and the trench is wider] or equal to a width of the photodiode.

Claim(s) 1-4, 6, 8  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Easson et al. (US 20210038080 A1) hereafter referred to as Easson 
In regard to claim 1 Easson teaches a chip package [see Fig. 4 see paragraph 0037 “As depicted in FIG. 4, chip 400 may be a SOI structure”], comprising: 
a chip  [see Fig. 4], wherein a first surface [bottom in Fig. 4] of the chip has a photodiode [see paragraph 0026 “photodiode 302”], and 
a second surface [top in Fig. 4] of the chip opposite to the first surface has a trench [“trench 406”], and 
the trench is aligned [see Fig. 4] to the photodiode; and 
a conductive structure [“bond balls 420” see claim 6] located on the first surface of the chip.

In regard to claim 3 Easson teaches wherein a part of the chip is located between [see 430 in Fig. 4] the photodiode and a bottom surface of the trench.
In regard to claim 4 Easson teaches  wherein a width of the trench is gradually decreased  [see Fig. 4] from the second surface to a bottom surface of the trench.
In regard to claim 6 Easson teaches wherein a distance between a bottom surface of the trench and the first surface of the chip is greater  [see for example the additional thickness of 430 in Fig. 4] than a thickness of the photodiode.
In regard to claim 8 Easson teaches wherein the trench has a bottom surface and a sidewall surrounding [see Fig. 4]  the bottom surface and an obtuse angle [see Fig. 4]  is between the sidewall and the bottom surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bui et al. (US 6593636 B1) hereafter referred to as Bui.
In regard to claim 7 Kato does not specifically teach wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 μm to 100 μm.
However see Bui Abstract see the dimensions for the layers of the photodiode.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 μm to 100 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easson .
In regard to claim 5 Easson does not specifically teach wherein a width of a bottom surface of the trench is greater than or equal to a width of the photodiode.
However see Fig. 3A see optimized distance see paragraph 0030, 0032 “etching increases the depth of trench 306 and lowers the thickness of region 330 to a desired thickness” “In embodiments, the width of photodiode 302 may be such as relatively small to ensure a relatively flat passivation layer 308 above photodiode 302 and to prevent “breadloafing” at the corners that, otherwise, would negatively impact uniformity in the light path”.
Thus it would be obvious to modify Easson to include wherein a width of a bottom surface of the trench is greater than or equal to a width of the photodiode.

In regard to claim 12 Easson does not specifically teach  in Fig. 4 further comprising: a protective layer covering the trench and the second surface of the chip.
However see Fig. 3A “passivation layer 308” oxide passivation.
Thus it would be obvious to modify Easson to include further comprising: a protective layer covering the trench and the second surface of the chip.
The motivation is to obtain passivation

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easson in view of Bui et al. (US 6593636 B1) hereafter referred to as Bui.
In regard to claim 7 Easson does not specifically teach  wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 μm to 100 μm.
However see Bui Abstract see the dimensions for the layers of the photodiode.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 μm to 100 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easson in view of Huang et al. (US 20110108940 A1) hereafter referred to as Huang

Huang teaches see Fig. 2, 7, 10 see paragraph 0016, 0030 “interconnect structure 410 formed over the ILD at the frontside 404 of the device substrate 402. The interconnect structure 410 includes metal layers and inter-metal dielectric (IMD)” “inter-level dielectric (ILD), such as silicon oxide, is formed over the frontside 204 of the device substrate 202”.
Thus it would be obvious to modify Easson to include further comprising: a stacked structure located between the first surface of the chip and the conductive structure, and having a metal wire layer and a dielectric layer that covers the metal wire layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide electrical connections for the chip of Easson and to the balls 420 of Easson.
In regard to claim 10 Easson and Huang as combined teaches  further comprising: a light-shielding layer [see combination, this is the ILD see Huang paragraph 0016 “inter-level dielectric (ILD), such as silicon oxide, is formed over the frontside 204 of the device substrate 202”] located between the stacked structure and the photodiode, and overlapping [see Huang Fig. 2, 7, 10] the photodiode.
In regard to claim 11 Easson and Huang as combined teaches [see 112 rejection above] wherein the stacked structure has a surface [see combination see Huang Fig. 2, 7, 10] opposite to the chip, and the chip package further comprises: a light-shielding layer, [see combination, this is the ILD see Huang paragraph 0016 “inter-level dielectric (ILD), such as silicon oxide, is formed over the frontside 204 of the device substrate 202”] wherein the light-shielding layer and the stacked structure are both located on the surface of the stacked structure, and the light- shielding layer overlaps [see Huang Fig. 2, 7, 10] the photodiode.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easson in view of JangJian et al. (US 20140167197 A1) hereafter referred to as JangJian
In regard to claim 13 Easson does not specifically teach  further comprising: an anti-reflection layer covering the trench and the second surface of the chip.
JangJian teaches see paragraph 0036 “an anti-reflection coating (ARC) layer is deposited over the backside of the substrate in accordance with various embodiments of the present disclosure. The ARC layer 108 is formed over the backside of the substrate 106. The ARC layer 108 may be formed of a nitride material, an organic material, an oxide material and the like. The ARC layer 108 may be formed using suitable techniques such as CVD and the like”.
Thus it would be obvious to modify Easson to include further comprising: an anti-reflection layer covering the trench and the second surface of the chip.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase light absorption.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20050145965 A1) hereafter referred to as Yang in view of Borthakur et al. (US 20120193741 A1) hereafter referred to as Borthakur .
In regard to claim 14 Yang teaches a manufacturing method [see Fig. 7 see paragraph 0045 “manufacturing process of a light receiving element”] of a chip package, comprising: 
forming a conductive structure [“p-type electrode 160”] on a first surface [above 130, 140] of a wafer, wherein the first surface of the wafer has a photodiode [“p-type InP active region 140” “InGaAs may be used to make the photo-absorption layer 120” “n-type InP substrate 110”]; 

but does not specifically teach bonding a carrier to the first surface of the wafer using a temporary adhesive layer; removing the carrier.
See Yang paragraph 0048 “Next, as shown in FIG. 7c, a thinning process of grinding the InP substrate 110 to a desired thickness is performed, and etching masks 210 are selectively formed on one end of the InP substrate 110”.
Borthakur teaches see paragraph 0051 “As shown in FIG. 2C, a temporary carrier such as carrier 122 may be attached to the front side of redistribution layer 106 using a temporary adhesive layer such as adhesive layer 120. Carrier 122 may be made from silicon, another material or a combination of other suitable materials” “Thinning of image wafer 102 to thickness 130 may be done by any suitable method (e.g., back grinding, polishing, wet etching, dry etching, etc.) ” “As shown in FIG. 4B, temporary carrier 122 may then be removed. Carrier 122 may be removed by thermal shear de-bonding, mechanical twist de-bonding or other suitable de-bonding methods. Following removal of carrier 122, remaining adhesive 120 may be removed”.
Thus it would be obvious  to modify Yang to include bonding a carrier to the first surface of the wafer using a temporary adhesive layer [i.e. before thinning and etching the substrate]; removing the carrier and to additionally use polishing.
Thus it would be obvious  to combine the references to arrive at the claimed invention.
The motivation is to provide support during thinning and etching and polishing gives a smooth surface.
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Borthakur as combined and further in view of Hirano et al. (US 20120193742 A1) hereafter referred to as Hirano 
In regard to claim 16 Yang and Borthakur as combined does not teach further comprising: dicing the wafer after removing the carrier.
Hirano teaches see Figs. 9-15 see paragraph 0090 “Thereafter, by using a dicing apparatus, the first wafer 75 and the second wafer 76 joined with each other are cut along cutting lines shown by the dashed lines (dividing step)”.
Thus it would be obvious  to modify Yang to include further comprising: dicing the wafer after removing the carrier.
Thus it would be obvious  to combine the references to arrive at the claimed invention.
The motivation is to manufacture in large quantities to reduce cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818